I concur. When Sperry bought the north hundred acres of the mortgaged premises he acquired the right, as against the mortgagors and their subsequent grantees, to have the remainder of the land first sold in satisfaction of the mortgage lien, and if he and Summerville had been parties to the foreclosure suit, the court, in the absence of any objection by the mortgagee, would have ordered the sale made as it was made. By his motion to set aside the sale Summerville has made himself and Sperry parties to the foreclosure, and has opened the question as to their respective rights in the action. If the sale as made did not violate any right which he could have claimed by an intervention at an earlier stage of the proceedings, the court is not compelled to set it aside in order to secure to him a fortuitous advantage which would have resulted from a strict compliance with the order of sale. The original parties to the action are satisfied, and third parties can only complain when their rights have been invaded. No right of Summerville was impaired by selling separately the land not previously conveyed by the mortgagors to Sperry. The result was to leave him exactly where a proper decree in the foreclosure suit would have placed him if his and Sperry's equities had been litigated therein. *Page 326